NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE RAMBUS INC.
20 1 1- 1247
(Reexa1ninati0n No. 90/(}10,42U)
Appea1 from the United States Patent and Traden1ark
Office, Board of Patent Appea1s and Interferences.
§ .
ON MOTION
ORDER
Ra1nbus Inc. moves without opposition for a 60-day
extension of tirne, until October 21, 2011, to file its reply
brief \
Up0n consideration thereof
IT IS ORDERED THAT2
The motion is granted

IN RE RAMBUS
CC'
S
FOR THE COURT
 1 8  /sf Jan Horba1y
Date 3 an Horba1y
Kathleen A. Daley, Esq.
Raymond T. Chen, Esq.
Clerk
§-is
§§
§§-'?
53
'§>§=
as
2
LSFOR
UIT
AUG 1 8 2011
.|AN HORBALY
CLERK